Exhibit CONTACT: Julie Lorigan Vice President, Investor Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 THE TALBOTS, INC. UNVEILS STRATEGIC PLAN FOR LONG-TERM GROWTH AND SIGNIFICANT PRODUCTIVITY IMPROVEMENT HINGHAM, Mass., April 1, 2008 – The Talbots, Inc. (NYSE: TLB) today unveiled its strategic plan for long-term growth at its 2008 Investor Meeting. Under the plan, Talbots, Inc. is becoming a design-led organization, focused on delivering compelling merchandise assortments that reflect each brand’s unique identity. In addition, the Company will streamline its operations, control costs and inventories, innovate its marketing programs and implement more efficient processes across all business functions. Further, the Company has identified five key growth platforms upon which to build its business going forward.
